Citation Nr: 9925910	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a semi-hemilaminectomy and diskectomy at L4-L5 
and L5-S1 currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
spine currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a hernia currently 
rated as zero percent disabling.

4.  Entitlement to service connection for a hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
June 1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in March 1999 and 
is now before the Board for further appellate review.

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for carpal 
tunnel syndrome which were originally identified as appellate 
issues in this case were withdrawn by the veteran and his 
representative at the April 1999 hearing.  Accordingly, those 
issues will not be addressed in this decision.

The issues of entitlement to an increased rating for post 
operative residuals of a semi-hemilaminectomy and diskectomy 
at L4-L5 and L5-S1 currently rated as 20 percent disabling, 
entitlement to an increased rating for arthritis of the spine 
currently rated as 20 percent disabling and entitlement to an 
increased rating for a hernia currently rated as zero percent 
disabling will be addressed in the remand section of this 
decision.


FINDING OF FACT

Bilateral defective hearing was first demonstrated 
approximately 17 years after service and is not shown to be 
related to service or to any incident therein.


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
during service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records do not reveal any evidence of a 
hearing loss, under VA standards.  On audiological evaluation 
in February 1964, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
15(25)
-10(0)
-5(5)
LEFT
-10(5)
-10(0)
-10(0)
-10(0)
-10(-5)

The figures in parentheses above represent the conversion 
from ASA standards to ISO standards to facilitate data 
comparison.  Prior to October 1967, service departments 
reported findings in ASA standards.  

On separation examination conducted on May 25, 1976, at the 
Regional Branch Dispensary, Naval Air Station, Lakehurst, NJ,  
the veteran did not report a hearing loss and audiological 
evaluation revealed, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
25
LEFT
25
20
30
20
25

On VA examination in September 1977 it was reported that air 
and bone conduction were within normal range and no hearing 
loss was noted.

VA out-patient treatment records reveal that in November 1993 
the veteran complained of difficulty hearing, especially in 
the right ear.  On audiological evaluation in January 1994 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
45
LEFT
5
0
30
30
45

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The impression was mild-to severe sensory hearing loss 
affecting only the high frequencies.  The veteran filed a 
claim for service connection for bilateral hearing loss.  

The veteran was seen at a VA out-patient clinic in February 
1994 complaining of dizziness, tinnitus and right ear pain.  
He reported that he had had those symptoms since 1988 and 
that they had gotten worse over the years.  Examination 
revealed that the ear canals were clear and the tympanic 
membranes were mobile.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1996.  He stated that his hearing loss was 
caused by practice firing of guns aboard ship.  He indicated 
that no ear protection was provided and that he had not had 
any unusual noise exposure since service.

Out-patient treatment records reveal that the veteran 
complained of intermittent ringing in his ears in March 1996.  

On VA examination in October 1997 the veteran complained of 
otalgia of the right ear and a gradual decrease in hearing.  
He reported that he was exposed to blasts from missile 
cruisers, jet blasts, machinery and gunfire throughout his 20 
years in the Navy and worked in construction for two years 
after the Navy.  Tinnitus began three years earlier, was 
bilateral and worse on the right, occurred three times per 
week and consisted of a steady, high-pitched tone that lasted 
from two hours to a full day.  Examination revealed that 
tympanograms were normal in amplitude and pressure.  Acoustic 
reflexes were present ipsilaterally and contralaterally.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
45
50
LEFT
25
25
40
45
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was mild to moderate sensorineural hearing 
loss.

Further examination of the ears in October 1997 revealed that 
Weber was midline.  Air conduction was greater than bone 
conduction bilaterally on Rinne test.  The tympanic membranes 
were clear and intact bilaterally, and mobile.  No lesions 
were noted.  The impression was bilateral sensorineural 
hearing loss, most likely consistent with noise exposure in 
the past.

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in April 1999.  He stated that 
during service he was exposed to noise from jet aircraft, 
from diesel engines on a submarine and from torpedoes being 
fired.  After service he worked for two years at a shipyard 
as a marine insulator.  He related that he was first told he 
had a hearing loss on "March 25, 1976" in Lakehurst.  

The Board finds that the veteran's claim with respect to 
service connection for a hearing loss is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
further finds that all relevant facts have been properly 
developed and, therefore, the statutory obligation of the VA 
to assist in the development of the appellant's claim has 
been satisfied.

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may also be granted for sensorineural hearing loss 
if manifest to a compensable degree within a year post-
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  For the purposes of 
applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Service medical records do not show evidence of a hearing 
loss during service and the veteran clearly did not have a 
hearing loss which met the regulatory standards set forth 
above at the time of his May 1976 separation examination, 
although decibel losses were recorded at that time.  While 
audiometric testing was apparently not done, the veteran's 
hearing was reported to be normal on VA examination in 
September 1977.  Although the VA examination of January 1994 
shows a hearing loss which meets the regulatory standard to 
be considered a disability, that hearing loss was first 
demonstrated more than 17 years after the veteran's 
separation from service and continuity of symptomatology to 
establish a nexus between the present disability and the 
veteran's military service is not demonstrated.  The veteran 
has presented no medical evidence to support his assertion 
that he was told that he had a hearing loss in 1976.  In 
fact, from a review of the record, it is likely that the 
"March" 1976 reference actually referred to the May 25, 
1976 separation examination, conducted at Lakehurst NJ.  

While the VA physician who examined the veteran in October 
1997 stated that the veteran's hearing loss was most likely 
consistent with noise exposure in the past, there is no 
medical evidence of a hearing loss during the span of more 
than 17 years between service and the January 1994 VA 
examination which first demonstrated that the veteran had a 
hearing loss.  The record shows that following service the 
veteran worked at a shipyard.  That occupation could have 
involved extensive exposure to noise.  The Board concludes, 
after carefully weighing the evidence, both positive and 
negative, that any noise exposure experienced by the veteran 
during service is not shown to have resulted in the recently 
diagnosed sensorineural type hearing loss.


ORDER

Entitlement to service connection for bilateral defective 
hearing is denied.


REMAND

With regard to the remaining issues (entitlement to an 
increased rating for post operative residuals of a semi-
hemilaminectomy and diskectomy at L4-L5 and L5-S1 currently 
rated as 20 percent disabling, entitlement to an increased 
rating for arthritis of the spine currently rated as 20 
percent disabling and entitlement to an increased rating for 
a hernia currently rated as zero percent disabling) the Board 
notes that such issues were addressed in the statement of the 
case provided to the veteran in October 1994.  However, in 
October 1995 a rating specialist at the RO made the following 
entry on a VA Form 6789:  "I don't see substantive appeal on 
other issues per SOC 10-3-94."  The RO subsequently received 
testimony with regard to those issues at a March 1996 hearing 
and issued two supplemental statements of the case which 
included them among the issues.  The Board then issued a 
remand decision in March 1999 and took testimony at a hearing 
before a member of the Board at the RO in April 1999 based on 
the assumption that those issues had been properly appealed.  

The foregoing notwithstanding, upon further consideration the 
Board has concluded that there remains a question as to 
whether a substantive appeal was timely filed with regard to 
the remaining issues.  Absent a timely appeal, the Board does 
not have jurisdiction to decide the merits of those issues.  
38 U.S.C.A. § 7105(West 1991); 38 C.F.R. §§ 19.34, 20.300, 
20.302 (1998).  In a recent precedent opinion, VA's General 
Counsel held that the Board does have the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal.  However, the Board was 
cautioned to ensure that the claimant was afforded 
appropriate procedural protections, including adequate notice 
and the opportunity to be heard on the question of 
timeliness.  The issue of whether a timely appeal was filed 
requires further action by the RO.  

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following action:

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case which addresses the 
issue of whether a timely substantive 
appeal was filed with respect to the 
October 1994 statement of the case, 
concerning the issues of increased 
ratings for residuals of lumbar disc 
surgery, arthritis of the spine and for 
hernia.  It is imperative that the 
veteran be given full notice of the issue 
of whether the substantive appeal with 
respect to these issues has been filed, 
to include the right to a hearing and the 
right to submit additional evidence.  All 
action taken should be in accord with the 
decision of the Court of Appeals for 
Veterans Claims in Bernard v. Brown, 4 
Vet. App. 384 (1993) and with VAOPGCPREC 
9-99.  

After the veteran has had the opportunity 
to respond, the claim should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

